Citation Nr: 9927483	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  98-03 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and son-in-law


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1997 and February 1998 rating 
decisions by the RO that denied the veteran's application to 
reopen a previously denied claim of entitlement to service 
connection for bilateral hearing loss.  

By rating action in August 1988, the RO denied the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss.  He was informed of the denial and filed an 
appeal.  In February 1990, the Board denied the appeal.  A 
March 1990 application to reopen was filed, and the RO denied 
it in April 1990.  No appeal from that decision was 
initiated.  See 38 C.F.R. §§ 19.129, 19.192 (1989).  

A previously denied claim of service connection may not be 
reopened in the absence of new and material evidence.  See 
38 U.S.C.A. § 5108 (West 1991).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) has made 
it clear that the Board has a duty to address the new and 
material evidence issue regardless of the RO's actions.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 
83 F.3d 1380 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167 (1996).  Consequently, the decision that 
follows includes a determination on the question of whether 
the claim should be reopened.


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied 
by an August 1988 RO rating decision, and, again, by a 
February 1990 Board decision.  A claim to reopen was denied 
in April 1990, and no appeal was filed.

2.  Evidence received since the April 1990 decision bears 
directly and substantially upon the issue at hand and is so 
significant that it must be considered in order to decide 
fairly the merits of the veteran's claim.

3.  The evidence establishes that the veteran has bilateral 
hearing loss by VA standards which is likely due to noise 
exposure during military service.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for bilateral 
hearing loss has been submitted.  38 U.S.C.A. §§ 1110, 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1998).

2.  Bilateral hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.385 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's current claim is not his first such claim.  
Service connection for bilateral hearing loss was denied by a 
rating decision in August 1988.  He was informed of the 
denial and filed an appeal.  In February 1990, the Board 
denied the appeal.  That decision is final.  38 U.S.C.A. 
§ 7104(b) (West 1991).  An application to reopen was filed in 
March 1990 and the RO denied it in April 1990.  Because the 
veteran did not appeal the April 1990 decision, it became 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 19.129, 
19.192 (1989).  As a result, the Board may now consider the 
veteran's claim of service connection on the merits only if  
"new and material evidence" has been presented or secured 
since the April 1990 denial.  38 U.S.C.A. § 5108 (West 1991); 
Manio v. Derwinski, 1 Vet. App. 144, 145-46 (1991).  (For the 
purpose of determining whether new and material evidence has 
been submitted, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).)  

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (1998).  In addressing whether new and 
material evidence has been presented, the Board initially 
notes that a previously used test for "materiality" adopted 
by the Court in the case of Colvin v. Derwinski, 
1 Vet. App. 171 (1991) was recently invalidated.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the United 
States Court of Appeals for the Federal Circuit indicated 
that the Colvin test for "materiality" made it more 
difficult for claimants to submit additional evidence for 
Board consideration than did the test for material evidence 
found in 38 C.F.R. § 3.156, and thus the Court overruled 
Colvin in this respect.  Therefore, the ruling in Hodge must 
be considered as easing the appellant's evidentiary burden in 
seeking to reopen a previously and finally denied claim.  
Hodge, supra. 

The Court in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), recently held that Hodge requires the replacement of a 
two-step approach to handling applications to reopen as 
outlined in Manio v. Derwinski with a three-step approach.  
See also Winters v. West, 12 Vet. App. 203 (1999) (en banc).  
Under this three-step approach, the Secretary must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) to have a finally denied 
claim reopened under 38 U.S.C. § 5108.  Second, if new and 
material evidence has been presented, the Secretary must 
determine whether, based upon all of the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a).  Third, if the 
claim is well grounded, then the Secretary may proceed to 
evaluate the merits of the claim, but only after ensuring the 
duty to assist under 38 U.S.C. § 5107(a) has been fulfilled.  
Elkins, supra.  

The Board has reviewed the additional evidence associated 
with the claims folder since the April 1990 denial, and finds 
that new and material evidence has indeed been presented.  
Evidence available in April 1990 included the veteran's 
service medical records, which show that his hearing was 
noted to be normal on entrance and separation examination 
reports.  A  July 1945 clinical record indicates that he was 
involved in combat in Okinawa and Iwo Jima.  Thereafter, an 
August 1949 VA examination report shows that the veteran 
complained of a chronic ear problem, and reported that he had 
initially incurred it in August 1945, and had slight loss of 
left ear hearing acuity.  Examination of the ears revealed no 
abnormalities.  

The evidence also included the veteran's hearing transcript 
of his testimony at the RO in April 1989.  He testified that 
he had been a machine gunner during service, and that while 
engaged in combat aboard ship, his left and right ears were 
punctured by the recoil of a gun.  He reported that shortly 
thereafter, he had developed an ear infection in both ears 
after swimming in a pool, and was told at that time that his 
eardrums had been punctured.  He also testified that, after 
service, he had begun to notice some hearing loss, and 
continued to be treated for infrequent ear infections.  

Correspondence from a private physician, dated in July 1988, 
indicates that the veteran had been treated, in August 1974, 
for complaints of hearing difficulties which had been on the 
increase since discharge from service.  The private physician 
reported the veteran's history of exposure to many gun blasts 
in service.  It was noted that audiometry showed marked 
sensorineural hearing loss in both ears, but more so in the 
left ear, and a large perforation in the superior quadrant 
was seen.  It was the private physician's opinion that that 
perforation and the hearing loss most certainly could be 
attributed to gunfire while in military service.

The veteran submitted his application to reopen his claim in 
September 1997.  The additional evidence received since the 
April 1990 denial includes private treatment reports, dated 
from March 1985 to December 1991, showing that, in 
March 1988, the veteran's tympanic membranes were scarred, 
and a perforation was noted on the right side.  VA outpatient 
treatment reports, dated from January 1990 to November 1997, 
show that he was treated for ear problems.  In January 1990, 
hearing impairment was diagnosed.  In September 1997, mild to 
severe sensorineural hearing loss in the right ear, and mild 
to profound sensorineural hearing loss in the left ear were 
noted.  In November 1997, the veteran was found to have an 
uncomplicated, perforated tympanic membrane of the right ear, 
and bilateral hearing loss.  

The VA examiner who treated the veteran in September and 
November 1997 provided an opinion, dated in January 1998, 
that exposure to such intensity of noise that caused an acute 
perforation of the veteran's tympanic membrane was likely to 
be highly contributory to the current sensorineural hearing 
loss which the veteran suffers.  The examiner noted that the 
veteran's hearing loss had been progressive and had worsened 
since the initial noise exposure, a pattern often seen in 
this type of nerve damage (8th cranial nerve).  The examiner 
further opined that a perforated tympanic membrane, in and of 
itself, was unlikely to cause permanent 8th nerve damage.  
Nevertheless, the examiner noted that, if an infectious 
process occurred secondary to the perforation, and if such an 
infection were not fully treated and resolved, that, too, 
could contribute to cranial nerve 8th damage.  The examiner 
noted that, in general, tympanic membrane perforations were 
self healing, provided that the area remained infection free.  

A July 1998 VA audiological evaluation revealed that the 
veteran had puretone thresholds of 35, 45, 65, 65, and 80 
decibels in the right ear, and 45, 50, 55, 65, and 85 
decibels in the left ear at 500, 1000, 2000, 3000, and 4000 
Hertz, respectively.  Speech recognition ability of 72 
percent in right ear and 60 percent in the left ear was 
noted.  Tympanograms were within normal limits in both ears.  
Mild to severe sensorineural hearing loss in the right ear, 
and moderate to profound sensorineural hearing loss in the 
left ear were diagnosed 

The veteran also submitted lay statements from his son-in-
law, daughter, and a co-worker in support of his claim.  The 
evidence of record also contains hearing testimony at the RO 
in April 1998 from the veteran, his wife, and son-in-law.  

What is different about the newly received evidence is that 
it now includes a VA medical opinion on the etiology of the 
veteran's bilateral hearing loss.  While it is true that the 
July 1988 private physician's opinion was previously 
considered, and rejected, the Board finds that the second 
opinion by the VA examiner in January 1998 corroborates the 
conclusions of the private physician in July 1988, and, 
therefore, is not cumulative of evidence before the Board in 
February 1990.  Paller v. Principi, 3 Vet. App. 535, 538 
(1992).  This evidence is new and material as defined by 
§ 3.156(a).  It short, it tends to support the veteran's 
claim in a manner somewhat different from the evidence 
previously of record.  Consequently, the January 1998 VA 
opinion bears directly and substantially upon the issue at 
hand, and is neither duplicative nor cumulative, and is so 
significant that it must be considered in order to decide 
fairly the merits of the underlying claim.  38 C.F.R. 
§ 3.156(a).  In other words, the VA opinion tends to provide 
probative information beyond what was known previously.  
Accordingly, the Board concludes that the veteran has 
submitted new and material evidence.

Given that new and material evidence has been presented under 
38 C.F.R. § 3.156(a), the Board must now determine whether 
the claim of service connection for bilateral hearing loss is 
well grounded.  Elkins, supra.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1998).  If a 
reasonable doubt arises regarding service origin, or any 
other point, it should be resolved in the veteran's favor.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.102 (1998).

The Court has held that competent evidence pertaining to each 
of three elements must be submitted in order make a claim of 
service connection well grounded.  There must be competent 
(medical) evidence of a current disability, competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service, and competent (medical) evidence of a 
nexus between the in-service injury or disease and the 
current disability.  This third element may be established by 
the use of statutory presumptions.  38 C.F.R. §§ 3.307, 3.309 
(1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom, Epps v. West, 118 S. Ct. 2348 (1998).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  

For the purposes of applying the laws as administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1998).  In the veteran's case, a July 1998 
VA audiological evaluation establishes that the veteran has 
bilateral hearing loss disability by VA standards as set 
forth in 38 C.F.R. § 3.385.  His speech recognition scores 
using the Maryland CNC Test were 72 percent in the right ear 
and 60 percent in the left ear.  

The veteran claims that his bilateral hearing loss was caused 
by noise exposure during combat aboard a ship.  He contends 
that he had been a machine gunner, and that, while engaged in 
combat aboard ship, his ears were punctured by the effect of 
a gun blast.  Although his service medical records reflect 
that his hearing was normal on entrance into and separation 
from service, these records also indicate that he had 
participated in combat in Okinawa and Iwo Jima, and show that 
he served on a ship.  Even though there was no official 
record showing treatment for acoustic trauma during service, 
lay evidence that an injury occurred in combat will be 
accepted as sufficient proof of service connection if it is 
consistent with the circumstances in which it was incurred.  
38 C.F.R. § 3.304(d).  Because his DD-214 does not indicate 
one way or another that he served in combat, but his service 
medical records contain evidence that he did, the Board finds 
that this is evidence of combat.  Therefore, the veteran's 
combat experience and his recollection clearly show that he 
was exposed to such noise during service.  

In a statement, dated in July 1988, a private physician 
indicated that the veteran's perforation and hearing loss 
most certainly could be attributed to gunfire while in 
service.  It was also the January 1998 VA examiner's opinion 
that exposure to such intensity of noise that caused an acute 
perforation of the veteran's tympanic membrane was likely to 
be highly contributory to the current hearing loss.  The VA 
examiner also elaborated on the highly probable role that the 
in-service noise exposure had on the veteran's sensorineural 
hearing loss. 

The evidence of record establishes that the veteran now has a 
bilateral hearing loss by VA standards.  38 C.F.R. § 3.385.  
The Board further notes that both the private physician's 
July 1988 opinion and January 1998 VA examiner's opinion 
satisfy the nexus requirement for establishing service 
connection.  Moreover, there is no evidence in the record to 
suggest that the veteran's hearing loss was caused by an 
intervening event.  Consequently, the Board finds not only 
that the claim is well grounded, but, with resolution of 
doubt in the veteran's favor, that the veteran's bilateral 
hearing loss is attributable to his military service, and 
that service connection for such disability is warranted.



ORDER

Service connection for bilateral hearing loss is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

